USCA4 Appeal: 20-7059      Doc: 7        Filed: 11/24/2020     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-7059


        MICHAEL JACKSON-EL,

                            Petitioner - Appellant,

                     v.

        RICHARD DOVEY, Warden; BRIAN E. FROSH, The Attorney General of the State
        of Maryland,

                            Respondents - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Richard D. Bennett, District Judge. (1:18-cv-03899-RDB)


        Submitted: November 19, 2020                                Decided: November 24, 2020


        Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


        Remanded by unpublished per curiam opinion.


        Michael Jackson-El, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-7059       Doc: 7         Filed: 11/24/2020     Pg: 2 of 2




        PER CURIAM:

               Michael Jackson-El, a Maryland inmate, seeks to appeal the district court’s order

        dismissing his 28 U.S.C. § 2254 petition. An inmate’s notice of appeal is considered filed

        as of the date it was delivered to prison officials for mailing to the court. Fed. R. App. P.

        4(c)(1)(A); Houston v. Lack, 487 U.S. 266, 276 (1988). Here, the record does not reveal

        conclusively when Jackson-El gave the notice of appeal to prison officials for mailing. The

        date on the notice of appeal indicates that Jackson-El handed his notice of appeal to prison

        officials for mailing within the appeal period, but a date stamp on the envelope that

        contained the notice of appeal indicates that prison officials received the notice shortly

        after expiration of the appeal period. We therefore remand the case for the limited purpose

        of allowing the district court to determine the date on which Jackson-El filed the notice of

        appeal under Rule 4(c)(1) and Houston. The record, as supplemented, will then be returned

        to this court for further consideration.

                                                                                      REMANDED




                                                     2